Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00545-CR

                                  Sarah Michelle MORFIN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2222
                       Honorable Raymond Angelini, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We ORDER the clerk of this court to immediately issue the mandate contemporaneously
with issuance of this opinion and judgment.

       SIGNED August 15, 2018.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice